Case 4:15-cr-00019-BMM Document 130 Filed 09/14/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 15-19-GF-BMM-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS
vs.
BRANDON LEE ROMERO,
Defendant.

 

 

I. Synopsis

Defendant Brandon Lee Romero (Romero) has been accused of violating
the conditions of his supervised release. Romero admitted all of the alleged
violations. Romero’s supervised release should be revoked. Romero should be
placed in custody for 6 months, with 6 months of supervised release to follow.
Romero should participate in an outpatient drug treatment program while he is on
supervised release.

II. Status

Romero pleaded guilty to Assault Resulting in Serious Bodily Injury on

June 30, 2015. (Doc. 47). The Court sentenced Romero to 27 months of custody,

followed by 2 years of supervised release. (Doc. 64). Romero’s current term of
Case 4:15-cr-00019-BMM Document 130 Filed 09/14/20 Page 2 of 5

supervised release began on July 20, 2020. (Doc. 124 at 2).

Petition

The United States Probation Office filed a Petition on July 27, 2020,
requesting that the Court revoke Romero’s supervised release. (Doc. 124). The
Petition alleged that Romero had violated the conditions of his supervised release:
1) by failing to complete his 60-day term at Connections Corrections; and 2) by
using methamphetamine.

Initial appearance

Romero appeared before the undersigned for his initial appearance on
September 9, 2020. Romero was represented by counsel. Romero stated that he
had read the petition and that he understood the allegations. Romero waived his
right to a preliminary hearing. The parties consented to proceed with the
revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 9, 2020. Romero
admitted that he had violated the conditions of his supervised release: 1) by failing
to complete his 60-day term at Connections Corrections; and 2) by using
methamphetamine. The violations are serious and warrant revocation of Romero’s

supervised release.
Case 4:15-cr-00019-BMM Document 130 Filed 09/14/20 Page 3 of 5

Romero’s violations are Grade C violation. Romero’s criminal history
category is I. Romero’s underlying offense is a Class C felony. Romero could be
incarcerated for up to 24 months. Romero could be ordered to remain on
supervised release for up to 12 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 3 to 9 months.

Ill. Analysis

Romero’s supervised release should be revoked. Romero should be
incarcerated for 6 months, with 6 months of supervised release to follow. Romero
should participate in an outpatient drug treatment program while he is on
supervised release. This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Romero that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Romero of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Romero that Judge
Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.
Case 4:15-cr-00019-BMM Document 130 Filed 09/14/20 Page 4 of5

The Court FINDS:
That Brandon Lee Romero violated the conditions of his supervised release:
by failing to complete his 60-day term at Connections Corrections; and by
using methamphetamine.

The Court RECOMMENDS:
That the District Court revoke Romero’s supervised release
and commit him to the custody of the United States Bureau of Prisons
for 6 months, with 6 months of supervised release to follow. Romero
should participate in an outpatient drug treatment program while he is

on supervised release.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may
accept, reject, or modify, in whole or in part, the Findings and Recommendations.
Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a
Case 4:15-cr-00019-BMM Document 130 Filed 09/14/20 Page 5of5

district court judge.

DATED this 14th day of September, 2020.

AO

United States Magistrate Judge

 
